Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Sub-Group A - rod receiver configuration:
Sub-species I - Fig. 1A;
Sub-species II - Fig. 1B; and
Sub-species III - Fig. 1C.

Sub-Group B - configuration of rod holder assembly and clamp assembly:
Sub-species a - Figs. 2A-4 (spherical base 108 being smooth about its exterior surface 112, pivoting clamping arm 114);
Sub-species b - Figs. 2A-4 (spherical base 108 with exterior surface 112 containing a pattern of depressions, pivoting clamping arm 114);
Sub-species c - Figs. 2A-4 (spherical base 108 exterior surface 112 being geodesic, pivoting clamping arm 114);
Sub-species d - Figs. 2A-4 (spherical base 108 being smooth about its exterior surface 112, both clamping arms pivoting);
Sub-species e - Figs. 2A-4 (spherical base 108 with exterior surface 112 containing a pattern of depressions, both clamping arms pivoting);
Sub-species f - Figs. 2A-4 (spherical base 108 exterior surface 112 being geodesic, both clamping arms pivoting);
Sub-species g - Figs. 8A-C (rod holder assembly 100 being double ended with first 146 and second 147 clamp assemblies about first 142 and second 143 bases, shaft 148 with first 151 and second 152 shaft elements, first collar 144 including elongated slot 153, second collar 145 including a tab 154);
Sub-species h - Figs. 8A-C (rod holder assembly 100 being double ended with first 146 and second 147 clamp assemblies about first 142 and second 143 bases, shaft 148 with first 151 and second 152 shaft elements, elongated tubes being fluted);
Sub-species i - Figs. 8A-C (rod holder assembly 100 being double ended with first 146 and second 147 clamp assemblies about first 142 and second 143 bases, shaft 148 with first 151 and second 152 shaft elements, collars joined by intermediate extension that is slidably engaged to first and second collars);
Sub-species j - Figs. 8A-C (rod holder assembly 100 being double ended with first 146 and second 147 clamp assemblies about first 142 and second 143 bases, shaft 148 with first 151 and second 152 shaft elements, spring loaded buttons and corresponding apertures); and
Sub-species k - Figs. 8A-C (rod holder assembly 100 being double ended with first 146 and second 147 clamp assemblies about first 142 and second 143 bases, shaft 148 with first 151 and second 152 shaft elements, internal grooves on interior surfaces of first and second collars being sloped and including clutch and lock depressions); and
Sub-species l - Figs. 9A-B (rod holder assembly 100 with inverted components comprising platform 110 with post 111, fixed clamping arm 113 extending from post 111, pivoting clamping arm 114 fixed by pin 115 to fixed clamping arm 113, base 108 engaging the arms 113, 114 via collar 125).
Applicant must elect one of the Sub-species from each of Sub-Groups A and B for further examination on the merits. 
The species are independent or distinct because for example a Species comprising Sub-species I and a comprises a vertically disposed rod receiver 101 whose longitudinal axis is aligned with the axis of the base 108 and a spherical base 108 being smooth about its exterior surface 112 and a pivoting clamping arm 114 not required in the other Species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA